Judgment, Supreme Court, New York County (G. Roberts, J.), rendered April 14, 1980, convicting defendant of criminally negligent homicide and sentencing him to a sentence of 60 days and a term of five years’ probation unanimously modified, on the law, by reversing as to sentence and reducing the sentence to 60 days and a term of probation of 4 years and 10 months and, except as thus modified, affirmed. Since the term of 60 days’ imprisonment together with five years’ probation exceeded five years, the maximum term of probation allowable under section 65.00 (subd 3, par [a], cl [i]) of the Penal Law for a felony, other than a class A-III felony, the sentence is violative of section 60.01 (subd 2, par [d]) of the Penal Law and we modify accordingly. Concur — Sullivan, J. P., Carro, Silverman and Bloom, JJ.